[Cite as State ex rel. Berlingeri, 2014-Ohio-406.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                        No. 100671



                              STATE OF OHIO, EX REL.
                               DOMINIC BERLINGERI
                                                                  RELATOR

                                                     vs.

                           JUDGE BRIAN J. CORRIGAN
                                                                  RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Procedendo
                                             Motion No. 470804
                                             Order No. 471571


        RELEASE DATE: February 4, 2014
FOR RELATOR

Dominic Berlingeri, Jr.
Inmate No. A 583-358
Allen Correctional Institution
Attn: Unit C
2338 North West Street
Lima, OH 45801


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} On November 26, 2013, relator Dominic Berlingeri commenced this

procedendo action against Judge Brian Corrigan to compel him to rule on his petition to

vacate allied offenses of similar import in State v. Berlingeri, Cuyahoga C.P. No.

CR-527719-G, which was filed on March 29, 2013. On December 18, 2013, respondent

judge filed a motion for summary judgment, which Berlingeri has not opposed. The

motion for summary judgment is granted, and the petition is denied for the reasons that

follow.

       {¶2} Attached to the motion for summary judgment is a copy of a journal entry that

indicates that on December 17, 2013, Judge Corrigan denied Berlingeri’s petition to

vacate allied offenses of similar import, rendering the petition for a writ of procedendo

moot. State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983); State ex

rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 658

N.E.2d 723 (1996).      Additionally, the petition does not comply with Loc.App.R.

45(B)(1)(a), which is a separate ground that warrants dismissal. State ex rel. Fuller v.

Friedland, 8th Dist. Cuyahoga No. 76750, 1999 Ohio App. LEXIS 4856 (Oct. 14, 1999),

citing State ex rel. Sherrills v. Court of Common Pleas, 8th Dist. Cuyahoga No. 69707

(Dec. 1, 1995) (“failure to provide this court with a supporting affidavit warrants

dismissal”).
      {¶3} Accordingly, we grant the respondent’s unopposed motion for summary

judgment. Respondent to bear costs, but costs are waived. It is further ordered that the

clerk shall serve upon all parties notice of this judgment and date of entry pursuant to

Civ.R. 58(B).

      {¶4} Writ denied.



SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
KENNETH A. ROCCO, J., CONCUR